DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Claims 1 & 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein the semiconductor device further comprises a second circuit provided in a third region of the semiconductor substrate different from the first region and the second region, and having a heat source, wherein a center point of a region which reaches the highest temperature in the second circuit during the operation of the first vertical Hall element lies on the second straight line.

Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations of claims 11 including: a fourth straight line intersecting orthogonally a second current path as a path for a Hall element drive current which flows between the fourth electrode and the sixth electrode, and passing a center of the second vertical Hall element, and wherein the center point of the region that reaches the highest temperature in the first circuit during the operation of the first vertical Hall element lies on the fourth straight line.

Claims 16-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the
prior art of record, either singularly or in combination, does not disclose or suggest the
combination of limitations of claim 16 including: wherein a straight line intersecting orthogonally a second current path for a Hall element drive current which flows between the fourth electrode and the sixth electrode, and passing a center of the second vertical Hall element, coincides with the second straight line, and wherein the second vertical Hall element further comprises a ninth electrode and a tenth electrode provided side by side with respect to the fourth electrode, the fifth electrode, and the sixth electrode along the third straight line so as to sandwich the fourth electrode, the fifth electrode, and the sixth electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813